 Case: 2:20-cv-06276-ALM-KAJ Doc #: 10 Filed: 04/13/21 Page: 1 of 1 PAGEID #: 40



                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION

SCOTT A. SEARS,                                   :
                                                  : Case No. 2:20-cv-06276
               Plaintiff,                         :
                                                  : CHIEF JUDGE ALGENON L. MARBLEY
       v.                                         :
                                                  : Magistrate Judge Kimberly A. Jolson
WHEELING HOSPITAL, et al.,                        :
                                                  :
               Defendants.                        :

                                      OPINION & ORDER

       This matter is before the Court on Magistrate Judge Jolson’s Report and Recommendation.

(EFC No. 9). Magistrate Jolson responds to Plaintiff Matthew Paul Saunders’ Motion for Leave to

Proceed In Forma Pauperis (ECF No. 4), recommending that the motion be denied and the case

be dismissed for want of prosecution.

        The Report and Recommendation was filed on February 17, 2021 and advised the parties

that they had fourteen days thereafter to raise any objections. The Report and Recommendation

also notified the parties that a failure to object within the applicable time period would result in a

waiver of the right to have the district judge review the Report and Recommendation de novo.

       The Court has reviewed the Report and Recommendation. Noting that no objections have

been filed and that the time for filing such objections expired, this Court ADOPTS the Magistrate

Judge’s Report and Recommendation [#9] as this Court’s findings of facts and law. The Court

DENIES the Plaintiff’s Motion [#4] and DISMISSES this case for want of prosecution.

       IT IS SO ORDERED.

                                               ALGENON L. MARBLEY
                                               CHIEF UNITED STATES DISTRICT JUDGE
DATED: April 13, 2021
